DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-20 are rejected.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application, are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	The term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “module”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
          Claims 1-20 recite the limitation “…a plurality of sensors…”, “…one of the sensors…” causing lack of antecedent basis issues. In order to be consistent with the claimed terminology, the Examiner suggests deleting “…one of the sensors…”, inserting “…one of the plurality of sensors…”. Appropriate correction is required. 
          Claim 6 recites, line 6, the limitation “…the plurality of neural network models…” causing lack of antecedent basis issues. In order to be consistent with the claimed terminology, the Examiner suggests inserting “…one of the identical plurality of neural network models…”. Appropriate correction is required.
         Claims 7, 17 recite the limitation “…the filtered paired objects…” causing lack of antecedent basis issues. Appropriate correction is required.        

Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show details, e.g., descriptive labeling, of Figs. 1, 3, 4-5, and 7-9 as described in the specification. Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal 

Claims of Pending Application No.: 16/671,345
Claims of Co-pending Application No.: 16/661,126
1. A system comprising: a comparing module configured to: receive first data regarding surroundings of a vehicle from a plurality of sensors in the vehicle; receive second data regarding the surroundings from the plurality of sensors after receiving the first data; compare the first data to the second data; and determine a first difference between the first data and the second data based on the comparison of the first data to the second data; a perception module configured to: generate a first set of perception results based on the first data; generate a second set of determine a second difference between the first data and the second data based on the first set of perception results and the second set of perception results; and a diagnostics module configured to determine whether one of the sensors or the perception module is faulty based on a combination of the first difference and the second difference.

2. The system of claim 1 further comprising a mitigation module configured to perform a mitigation procedure in response to the diagnostics module diagnosing a fault in one of the sensors or the perception module.

3. The system of claim 1 wherein the diagnostics module is configured to determine whether one of the sensors or the perception module is faulty based on a plurality of each of the first difference and the second difference averaged over a moving window.

4. The system of claim 1 wherein in response to the vehicle being stationary, the comparing module is configured to compare the first data to the second data by performing an element-wise comparison between elements of the first data and the second data.

5. The system of claim 1 wherein in response to the vehicle being in motion, the comparing module is configured to: compare the first data to the second data by identifying features from the first data and the second data and by matching the features; and determine the first difference between the first data and the second data based on the matching.



7. The system of claim 1 wherein the comparing module comprises: a pairing module configured to pair objects in the 

8. The system of claim 7 wherein the pairing module is configured to: pair the objects in the first set of perception results with objects in the second set of perception results based on a decreasing order of the intersection over union values for all the pairs of the objects in an iterative manner; and sort the first and 

9. The system of claim 8 wherein the filtering module is configured to generate filtered sorted first and second sets of perception results after filtering the objects with coordinates proximate to the outer edges of the first and second sets of perception results from the paired objects.

10. The system of claim 9 wherein the distance determining module is configured to determine the Euclidean distance between the first and second sets of perception results by: generating a first mean value of distances between the paired objects in the filtered sorted first and second sets of perception results; generating a second mean value based on types of the paired objects using a lookup table; scaling the first and second 

11. A method comprising: receiving first data regarding surroundings of a vehicle from a plurality of sensors in the vehicle; receiving second data regarding the surroundings from the plurality of sensors after receiving the first data; comparing the first data to the second data; determining a first difference between the first data and the second data based on the comparison of the first data to the second data; generating a first set of perception results based on the first data using a perception module; generating a second set of perception results based on the second data using the perception module; determining a second difference between the first data and the second data based on the first set of perception determining whether one of the sensors or the perception module is faulty based on a combination of the first difference and the second difference.

12. The method of claim 11 further comprising performing a mitigation procedure in response to diagnosing a fault in one of the sensors or the perception module.

13. The method of claim 11 further comprising determining whether one of the sensors or the perception module is faulty by averaging a plurality of each of the first difference and the second difference over a moving window.

14. The method of claim 11 further comprising, in response to the vehicle 

15. The method of claim 11 further comprising, in response to the vehicle being in motion: comparing the first data to the second data by identifying features from the first data and the second data and matching the features; and determining the first difference between the first data and the second data based on the matching.

16. The method of claim 11 further comprising: selecting first and second neural network models from a plurality of identical neural network models trained to identify features in input data and to output the features using identical weights; inputting the first and second 

17. The method of claim 11 further comprising: pairing objects in the first set of perception results with objects in the second set of perception results based on intersection over union values for all pairs of the objects; filtering objects with coordinates proximate to outer edges of the first and second sets of perception results from the paired objects; and determining Euclidean distance between the first and second sets of perception results based on the filtered paired 

18. The method of claim 17 wherein the pairing further comprises: pairing the objects in the first set of perception results with objects in the second set of perception results based on a decreasing order of the intersection over union values for all the pairs of the objects in an iterative manner; and sorting the first and second sets of perception results using the paired objects.

19. The method of claim 18 wherein the filtering further comprises generating filtered sorted first and second sets of perception results after filtering the objects with coordinates proximate to the outer edges of the first and second sets of perception results from the paired objects.


capture first sensor data, wherein the first sensor data includes data from at least one of an external sensor and a camera captured in a first period; a prediction module configured to (i) receive the first sensor data, (ii) generate, based on the first sensor data, predicted sensor data for a second period subsequent to the first period, (iii) receive second sensor data for the second period, and (iv) output results of a comparison between the predicted sensor data and the second sensor data; and a diagnostic module configured to selectively identify a fault in the perception system based on the results of the comparison.

2. The perception system of claim 1, wherein the first sensor data further includes historical sensor data captured in periods prior to the first period.

3. The perception system of claim 2, wherein the prediction module is configured to generate the predicted sensor data further based on the historical sensor data.

4. The perception system of claim 1, wherein the results of the comparison include a numerical representation of a difference between the predicted sensor data and the second sensor data.



6. The perception system of claim 1, wherein the perception module is further configured to generate perception results based on the second sensor data, wherein the perception results identify features contained in the second sensor data.

7. The perception system of claim 6, wherein the prediction module is configured to generate predicted perception results corresponding to the predicted sensor data.

8. The perception system of claim 7, wherein the prediction module is configured to (i) compare the predicted perception results to the perception results and (ii) provide results of the comparison between the predicted perception results and the perception results to the diagnostic module.

9. The perception system of claim 8, wherein the diagnostic module is configured to selectively identify the fault in the perception system further based on the results of the comparison between the predicted perception results and the perception results.

10. The perception system of claim 1, wherein the fault corresponds to a fault in at least one of the external sensor and the camera.

11. A method of operating a perception system, the method comprising: capturing first sensor data, wherein the first sensor data includes data from at generating, based on the first sensor data, predicted sensor data for a second period subsequent to the first period; receiving second sensor data for the second period; outputting results of a comparison between the predicted sensor data and the second sensor data; and selectively identifying a fault in the perception system based on the results of the comparison.

12. The method of claim 11, wherein the first sensor data further includes historical sensor data captured in periods prior to the first period.

13. The method of claim 12, further comprising generating the predicted sensor data further based on the historical sensor data.

comparison include a numerical representation of a difference between the predicted sensor data and the second sensor data.

15. The method of claim 11, further comprising generating the predicted sensor data using a convolutional long short term memory network.

16. The method of claim 11, further comprising generating perception results based on the second sensor data, wherein the perception results identify features contained in the second sensor data.

17. The method of claim 16, further comprising generating predicted perception results corresponding to the predicted sensor data.

18. The method of claim 17, further comprising comparing the predicted perception results to the perception results and selectively identifying the fault in the perception system further based on the results of the comparison between the predicted perception results and the perception results.

19. The method of claim 11, wherein the fault corresponds to a fault in at least one of the external sensor and the camera.

20. A perception system for a vehicle, the perception system comprising: at least one of an external sensor and a camera arranged to provide data corresponding to an environment surrounding the vehicle; a perception module configured to capture first sensor data, wherein the first sensor data includes the data from capture second sensor data, wherein the second sensor data includes the data from the at least one of the external sensor and the camera captured in a second period subsequent to the first period, and generate perception results based on the second sensor data, wherein the perception results identify features contained in the second sensor data; a prediction module configured to (i) receive the first sensor data, the second sensor data, and the perception results, (ii) generate, based on the first sensor data, predicted sensor data for the second period, (iii) generate, based on the predicted sensor data, predicted perception results, and (iv) output results of a first comparison between the predicted sensor data and the second sensor data and a second comparison between the predicted a diagnostic module configured to selectively identify a fault in the perception system based on the results of the first comparison and the second comparison.


Claims 1-20 of the pending Application No. 16/671,345 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of co-pending Application No.: 16/661,126. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of 1-20 of the pending Application No. 16/671,345 and the subject matter of claims 1-20 of co-pending Application No.: 16/661,126disclose a similar scope of invention.
provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. While the claims are not verbatim copies, they are clearly identical in scope.
          
Reason for Allowance
Claims 1-20 will be allowed granted that all pending issues are rendered moot. The following is an Examiner’s statement of reasons for allowance: claims 1-20 will be allowed. The claimed subject matter is allowed based on the following:

           McArthur et al. (US Pub. No.: 2020/0019160 A1) teaches “An example method involves detecting a sensor-testing trigger. Detecting the sensor-testing trigger may comprise determining that a vehicle is within a threshold distance to a target in an environment of the vehicle. The method also involves obtaining sensor data collected by a sensor of the vehicle after the detection of the sensor-testing trigger. The sensor data is indicative of a scan of a region of the environment that includes the target. The method also involves comparing the sensor data with previously-collected sensor data indicating detection of the target by one or more sensors during one or more previous scans of the environment. The method also involves generating performance metrics related to the sensor of the vehicle based on the comparison.”

          Ferguson et al. (US Pat. No.: 9,274,525 B1) teaches “Methods and systems are disclosed for determining sensor degradation by actively controlling an autonomous vehicle. Determining sensor degradation may include obtaining sensor readings from a 

         ZENG et al. (US Pub. No.: 2014/0142800 A1) teaches “A method and system for estimating the state of health of an object sensing fusion system. Target data from a vision system and a radar system, which are used by an object sensing fusion system, are also stored in a context queue. The context queue maintains the vision and radar target data for a sequence of many frames covering a sliding window of time. The target data from the context queue are used to compute matching scores, which are indicative of how well vision targets correlate with radar targets, and vice versa. The matching scores are computed within individual frames of vision and radar data, and across a sequence of multiple frames. The matching scores are used to assess the state of health of the object sensing fusion system. If the fusion system state of health is below a certain threshold, one or more faulty sensors are identified.”

underlined claimed subject matter, i.e., combined with other limitations claimed in the claimed subject matter, obvious, over any of the prior art of record, alone or in combination.

         “A system comprising: a comparing module configured to: receive first data regarding surroundings of a vehicle from a plurality of sensors in the vehicle; receive second data regarding the surroundings from the plurality of sensors after receiving the first data; compare the first data to the second data; and determine a first difference between the first data and the second data based on the comparison of the first data to the second data; a perception module configured to: generate a first set of perception results based on the first data; generate a second set of perception results based on the second data; and determine a second difference between the first data and the second data based on the first set of perception results and the second set of perception results; and a diagnostics module configured to determine whether one of the sensors or the perception module is faulty based on a combination of the first difference and the second difference.”

          “A method comprising: receiving first data regarding surroundings of a vehicle from a plurality of sensors in the vehicle; receiving second data regarding the surroundings from the plurality of sensors after receiving the first data; comparing the first data to the second data; determining a first difference between the first data and the second data based on the comparison of the first data to the second data; generating a first set of perception results based on the first data using a perception module; generating a second set of perception results based on the second data using the perception module; determining a second difference between the first data and the second data based on the first set of perception results and the second set of perception results using the perception module; and determining whether one of the sensors or the perception module is faulty based on a combination of the first difference and the second difference.”
               Dependent claims 2-10, 12-20 are either directly or indirectly dependent upon independent claims 1, 11, therefore, are allowed in view of their dependence upon claims 1, 11.

Therefore, when taken as a whole application, and incorporating all the respective limitations, none of the prior art discloses the features as claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submission should be clearly labeled "Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Koopman et al. (US Pub. No.: 2022/0004818 A1) teaches “A system and method for measuring the performance of a perception system is provided that includes obtaining a pair of sensor data input streams to be evaluated by the perception system. Data augmentation is then added into at least one of the pair of sensor data input streams and the pair of sensor data input streams is then processed with the perception system to obtain a first detection list and a second detection list. The first detection list is then compared with the second detection list to identify one or more perception weaknesses.”

          Leach et al. (US Pub. No.: 2020/0209853 A1) teaches “Systems and methods for determining degradation in perception sensors of an autonomous vehicle are provided. A method can include obtaining, by a computing system comprising one or more computing devices, first data from a first sensor of an autonomous vehicle and second data from a second sensor of the autonomous vehicle. The first data and the second data can include detection level data. The computer-implemented method can further include obtaining, by the computing system, third data from the first sensor. The third data can include processed data. The computer-implemented method can further include determining, by the computing system, a sensor degradation condition for the first sensor based at least in part on the first data, the second data, and the third data, and implementing, by the computing system, a sensor correction action for the first sensor based at least in part on the sensor degradation condition.”
        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.